[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 05-15696                     MAY 24, 2006
                             Non-Argument Calendar              THOMAS K. KAHN
                                                                    CLERK
                           ________________________

                       D. C. Docket No. 05-20304-CV-PAS

JACOB ALKOV,
                                                             Plaintiff-Appellant,

                                      versus

CITY OF MIAMI BEACH,
                                                             Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 24 ,2006)

Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

      Upon de novo review of the record in this case, we affirm the district court's

dismissal of Jacob Alkov's complaint that Defendant's rejection of certain

applications submitted under the City's Nonprofit Vending Ordinance ("the

Ordinance"), Miami Beach City Code § 86-143, violated the federal Equal
Protection Clause. The court properly found that Alkov lacks standing to bring

suit under the Ordinance, which creates rights in non-profit organizations only.

Alkov, a self-described vendor and independent contractor, clearly does not fit that

description,1 and he offers no reason why his should be one of those "exceptional

cases where plaintiffs are permitted to raise the rights of others." Wolff v. Cash 4

Tiles, 351 F.3d 1348, 1357 (11th Cir. 2003). On appeal, Alkov attempts to escape

this conclusion by arguing that the Ordinance applies to commercial vendors like

himself as well as to non-profit organizations. This reading manifestly contradicts

the Ordinance’s unambiguous language and express intent. See Miami Beach

City Code § 86-141 and accompanying section on "Applicability of [the] Article.”

Finally, we agree with the district court that Alkov still would lack standing even if

the ordinance applied to commercial vendors, because the only applications whose

rejection he contests were submitted on behalf of non-profit organizations.

AFFIRMED.




       1
         As the district court correctly noted, "Nowhere has Plaintiff alleged that he is a
nonprofit organization within the meaning of the Ordinance. Plaintiff does not assert that he has
an interest in distributing books, literature, and message-bearing merchandise in furtherance of
promoting his nonprofit organization or that he intended personally to make use of the denied
permits."

                                                2